Citation Nr: 0615071	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  96-14 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a low back condition, 
to include as secondary to the veteran's service-connected 
right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1975 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that denied the veteran's claim of 
entitlement to service connection for a low back disability.  
The veteran perfected a timely appeal of this determination 
to the Board.

In March 2004, the Board noted that service connection for a 
low back disability was initially denied by the RO in an 
unappealed rating decision dated August 1986.  The Board 
determined, however, that the veteran had presented new and 
material evidence sufficient to reopen his claim of service 
connection for this condition, and remanded the substantive 
claim for further development and adjudication.  In that 
decision, the Board also referred cervical spine, left leg, 
and left hip conditions to the RO for appropriate action.

After further development, the matter of service connection 
for the veteran's low back condition is again before the 
Board.


FINDINGS OF FACT

The veteran's low back condition is related to active duty 
service.


CONCLUSION OF LAW

A low back condition was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  The Board 
has considered this legislation and finds that the 
requirements of the VCAA were met in this case, albeit after 
the initial adverse decision in this case.  38 U.S.C. § 
5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  See also, Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Given the 
favorable action taken below, however, the Board finds that 
no discussion of the VCAA at this point is required.

II.  Entitlement to service connection for a low back 
condition, to include as secondary to the veteran's 
service-connected right hip disability.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, 
including arthritis, a presumption of service connection 
arises if the disease is manifested to a degree of 10 percent 
within a year following discharge from service.  38 C.F.R. 
§ 3.307, 3.309.  Further, service connection may be granted 
for disability proximately due to or the result of a service-
connected disability and where aggravation of a nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Following a careful review of the record, the Board finds 
that the evidence is in favor of granting the veteran's claim 
of service connection a low back disorder.

In this case, the veteran has been diagnosed with 
degenerative joint disease of the lumbosacral spine and 
chronic recurrent lumbosacral strain. The Board will 
therefore focus on the evidence that relates to whether the 
veteran's condition was incurred in or aggravated by the 
veteran's military service.  See Gonzalez v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

The medical evidence in this case consists of an in-service 
medical diagnosis of status post posterior fracture-
dislocation on the left hip with residuals posterior 
acetabular insufficiency, dated in May 1978.  Other records 
indicate that the dislocated hip was the veteran's right hip.  
This led to a diagnosis resulting in a finding of unfit for 
duty.  Other relevant records include post-service private 
and VA medical treatment records private and VA treatment 
records, VA examinations, and the veteran's testimony and 
statements submitted in connection with his claim.

The record indicates that the veteran suffered a severe 
dislocation of his right hip as the result of a motor vehicle 
accident in service. The veteran is service-connected for 
this disability.  After service, the veteran testified in a 
December 1998 RO hearing that about a year after the accident 
he began to have problems with his back.  The veteran stated 
that he did not seek treatment for his back at that time, but 
rather took muscle relaxers and pain killers for the 
condition.  

The record then indicates that the veteran suffered an injury 
to his back after service in 1983 when the veteran lifted 
heavy objects at work.  An August 1983 x-ray revealed slight 
narrowing of the intervertebral disc space between L5 and S1.  
A note on this study indicated that this was probably 
developmental in nature.  Otherwise the examination was 
normal.  In 1985, the veteran was noted to have a 
degenerative and possible herniated intervertebral lumbar 
disc.  A September 1985 treatment report indicated that the 
veteran had been treated extensively and was bothered with 
pain only while bending, lifting and exertion.  A limitation 
on work activity was recommended.  

In October 1988, the veteran was again seen for his back 
condition.  A note on this report indicated the date of 
injury to be July 1985.  The veteran was noted to have 
increasingly severe low back pain with radiation to both 
legs.  He was noted to be markedly overweight and was told 
that he needed to lose a great deal of weight in order to 
relieve a remaining portion of his back pain.  In testimony 
before the RO in December 1998, the veteran also indicated 
that he herniated two discs in his back bending over to pick 
up a box in 1987.  In 1989, the records reflects that the 
veteran underwent surgery in order to excise two herniated 
discs of the lumbar region of his back.

In March 1996, the veteran underwent total hip replacement 
surgery for his right hip.  This surgery left the veteran 
with one left longer than the other by approximately one 
inch.  After this, the veteran testified that he again began 
to experience problems with his back.  Medical records dated 
after the 1996 surgery also reflect that the veteran was seen 
for complaints of low back pain subsequent to the surgery.  
One of these treatment notes dated in February 1997 indicated 
that the veteran had a history of low back pain secondary to 
a lifting injury in 1981.  This same treatment note indicates 
that the veteran had a lumbar discectomy in February 1995 
after which he was symptom free.  

In June 1997, the veteran was afforded a VA examination in 
connection with his claim.  The examiner was asked to 
indicate whether the veteran's low back pain was caused by 
his total hip replacement.  The examiner indicated that the 
veteran had no prior back pain prior to his total hip 
replacement.  The veteran's medical history was noted to 
include his in-service automobile accident.  The veteran was 
also noted to have had a subsequent back injury in 1986.  The 
examiner indicated that the veteran had had prior surgery on 
his back for a herniated disc, the first was a chymopapain 
times one and then open discectomy times two.  The veteran 
indicated that he was symptomatically released since 1988.  
After examination, the veteran was diagnosed as status post 
total hip replacement with lumbosacral  spondylosis.  The 
examiner found that it was less likely that the veteran's low 
back pain was related to his total hip replacement, as there 
is less than one inch leg length discrepancy as well as no 
changes of post-operative radiographs from the time of 
injury.  Although the veteran does have symptomatic 
lumbosacral spine disease, the examiner found that it was 
most likely not related to the total hip replacement.  

An additional June 1997 VA examination for the veteran's hip 
condition also contains information relevant to the veteran's 
back claim.  In this examination, the examiner noted the 
veteran's medical history and in-service accident.  The 
veteran was noted to have back pain that the examiner stated 
was secondary to the same  motor vehicle accident that 
produced the veteran's hip disability.  The examiner also 
noted the veteran's 1983 work-related back injury.  After 
examination, the veteran was diagnosed with chronic recurrent 
lumbosacral strain and degenerative joint disease of the 
lumbosacral spine.  The examiner then indicated that the 
veteran's hip and back conditions have no relationship other 
than that they both are as a result of a motor vehicle 
accident in service.  

In February 2000, the veteran was afforded an additional VA 
examination in connection with a claim for individual 
unemployability.  In this examination, the examiner indicated 
that the veteran claims file was reviewed.  The veteran's in-
service accident was again noted and the examiner commented 
that this accident caused severe dislocation of the right 
hip, as well as low back damage requiring surgery.  The 
examiner went on to discuss the veteran's disabilities and 
concluded that the veteran was unemployable due to his 
service-connected disabilities.  

In light of the foregoing, the Board finds that the evidence 
is in favor of finding service connection for the veteran's 
low back disorder.  In this regard, the Board notes that the 
veteran is competent to report his experiences regarding the 
onset and severity of his symptoms.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  The Board also notes that the 
evidence is certainly not monolithic in favor of service 
connection.  In this regard, the Board notes that the veteran 
had one or more post-service injuries to his back, and that 
there is no medical opinion linking his back condition to his 
service-connected right hip disability.  On the other hand, 
more than one VA examiner indicated that the veteran's back 
condition resulted directly from the in-service motor vehicle 
accident.  And the veteran also testified to back problems 
beginning approximately a year after the accident.  Based on 
the record as a whole, therefore, the Board finds that the 
evidence in the record is at least in equipoise and, 
resolving all reasonable doubts in the veteran's favor, finds 
that the evidence supports the veteran's claim of entitlement 
to service connection for a low back condition.  The appeal 
is granted.


ORDER

Entitlement to service connection for a low back condition is 
granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


